department of the treasury internal_revenue_service washington d c number info release date index number date date dear mr this is in reference to your letter of date to concerning the effect on the exempt status of trusts under sec_501 of the internal_revenue_code due to compensation of trustees you inquired about the payment of compensation_for trustees when compensation had been stated as zero on the trust s application_for recognition of exemption under sec_501 of the code a definitive response to this question can only be offered by the service after consideration of all the facts and circumstances in a given situation generally however reasonable_compensation is an allowable expense for an exempt_organization and would not per se affect its tax exempt status you also proffered another situation where the trustee was seeking a court order for payment of reasonable_compensation and the organization s application had indicated no such fees would be sought as we stated above a definitive response to this question can only be offered by the service after consideration of all the facts and circumstances in a given situation because circumstances may change between the time an application is filed and the time actual operations begin it would be possible for an organization to incur reasonable fees for services rendered after the issuance of a favorable exemption_letter the making and proving of such a claim in court would not per se affect the trust s tax exempt status if you have any questions concerning this letter you may call of this office at not a toll free number sincerely yours thomas j miller acting director exempt_organizations rulings and agreements
